Citation Nr: 1216553	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  Jurisdication of the case was subsequently transferred to Montgomery RO.

In June 2009, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.

When the case was last before the Board in October 2010, it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he has a current back disability as a result of an in-service injury.  Specifically, he alleges that in 1961 while serving aboard the U.S.S. ESSEX, he fell off of a ladder or down stairs as he was passing cases of canned goods. 

The service treatment records contain a November 1964 entry which states that the Veteran was seen for complaints of trouble from an old back injury.  It was noted that he stated his back pain was from a 1961 injury playing football in service.  It was also noted that there was no mention of a back injury in the hospital records or sick call records.  A December 1964 service treatment record notes complaints of back pain from the same injury.  No diagnosis was rendered.  The examination of the spine was normal at separation.  

The post-service evidence includes a lay statement dated in 1990 from a friend who has known the Veteran for eight years.  The letter states that the Veteran has always had trouble with his back.

An April 1984 private treatment record notes that the Veteran had a flare-up of his back in January.  

A February 1990 VA discharge summary notes a diagnosis of chronic low back pain syndrome.

A January 1996 VA treatment record notes that the Veteran was seen for low back pain.  It was noted that he injured his back in the past.  It was further noted that X-rays of the lumbosacral spine revealed narrowing of disc space.  The assessment included degenerative joint disease and spondylolysis of the lumbosacral spine.  

A February 1996 VA discharge summary notes that the Veteran claimed that he hurt his back while in the Navy.  He currently complained of back pain.  The discharge diagnoses included chronic low back pain.

A March 1996 VA treatment record notes the Veteran's complaint of having injured his back in service.  

An April 1996 VA treatment record notes complaints of low back pain and an assessment of chronic low back pain secondary to degenerative joint disease, spondylolysis.  

The Social Security Administration (SSA) disability benefits records contain a June 1996 private treatment record which notes that the Veteran complained of back problems for many years.  He specifically stated that he had an injury from a fall several years ago. But, lately it has gotten worse.  Also included in the SSA records is a letter from a VA physician stating that the Veteran complained of having had back pain for thirty years or more.  It was noted that the Veteran was in the Navy where he was a mechanic and worked on jet engines.  The VA physician stated that this did not cause him to get a discharge from the Navy, "but perhaps added to it to some extent."  Since then, the Veteran complained of chronic and continuous back pain.  

A May 2009 statement from the Veteran's sister indicates that he has had problems with his back ever since being discharged from the U.S. Navy.

A June 2010 VA treatment record notes that the Veteran complained of chronic low back pain for a number of years.  He stated that in May he was involved in a motor vehicle accident.  Since then, his pain has been worse.  

A January 2010 VA examination report notes that the Veteran complained of constant pain in his low back.  He stated that after discharge, he worked manual labor jobs.  The examiner stated that there is no medical record establishing a medical connection between the Veteran's current low back symptoms and his active service.  The examiner opined that the Veteran's current lumbar symptoms are due to osteoarthritis, which he developed as a result of more than 40 years of aging.  

The Board notes that in October 2010, the case was remanded, in pertinent part, to return the claims file to the January 2010 VA examiner.  It was specifically noted that in the January 2010 examination report, the examiner did not address the Veteran's November 1964 complaints of back pain as a result of a football injury from 1961.  The remand requested that the examiner provide an opinion as to the likelihood (more likely than not, at least as likely as not, or unlikely) that the Veteran's current low back disorder is a result of his military service.  The examiner was instructed that she must address the November 1964 service treatment record showing a complaint of back pain related to a 1961 in-service football injury.

A March 2011 VA opinion report, authored by the January 2010 VA examiner, notes that the claims file was reviewed.  The examiner noted that in November 1964 the Veteran complained of back pain related to a 1961 football injury.  The examiner pointed out that there was no examination of the spine at that time.  Moreover, the examiner stated that there were no records documenting any such 1961 injury.  Finally, the examiner indicated that there were no records documenting any spine abnormality in November 1964.  The examiner opined that the Veteran's current symptoms in his spine are caused by lumbar osteoarthritis, which has developed as a consequence of more than 40 years of aging.  The examiner opined that there is no medical record in the claims file that establishes a medical connection between the Veteran's current lumbar osteoarthritis and his active military service.  The examiner clarified that the November 1964 record noting the Veteran's "claim" of injuring his back in 1961 "is not a medical treatment record."

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the March 2011 VA addendum opinion is inadequate for two reasons.  First, it does not contain an opinion regarding whether it is more likely than not, at least as likely as not, or unlikely that the Veteran's current back disability is etiologically related to active service.  Instead, it contains an opinion that the current symptoms are caused by lumbar osteoarthritis, which has developed as a consequence of more than 40 years of aging.  While this opinion regarding what did cause the current back disability seems to indicate that it was not due to active service, the examiner still did not provide any opinion as to the likelihood that the disability is related to service.

Secondly, the examiner failed to adequately account for the actual complaints of back pain in November 1964.  While the Board recognizes that the complaints of back pain in November 1964 were linked (by the Veteran) to an undocumented 1961 in-service football injury, the examiner did not consider the actual November 1964 complaints of back pain in her analysis.  Instead, the examiner merely stated that what the Veteran claimed is "not a medical treatment record."  The Board finds that although there was no diagnosis at the time, and there was no previous documentation of the complained injury from 1961, there were still actual complaints of back pain in November and December 1964, which the examiner did not address.  

In sum, the Agency of Original Jurisdiction (AOJ) did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Finally, the Board finds that the VA examiner's opinion that the current lumbar symptoms are caused by lumbar osteoarthritis, which has developed as a consequence of more than 40 years of aging, fails to take into consideration the Veteran's lay assertions of ongoing low back symptomatology since the in-service injury.  In this regard, the Board notes that the Veteran is competent to report symptoms of back pain over the years.  Specifically, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran has contended that he has had ongoing back pain since service and that he filed a claim for SSA disability benefits in 1967.  Unfortunately, the record reflects that any SSA disability records from the Veteran's alleged claim for such benefits from 1967 have been destroyed.  As noted above, the Veteran is competent to report that he filed such a claim.  This evidence would tend to show that he has had post-service back complaints since at least 1967.  Moreover, the medical evidence in general consistently reflects that the Veteran relates his current back problems to his military service and there are two lay statements showing such ongoing symptomatology.  

For these reasons, the Board finds that the January 2010 VA examination report and March 2011 addendum opinion are inadequate for adjudication purposes.  Therefore, the Board is of the opinion that a new VA examination by a different VA examiner should be scheduled in order to obtain an opinion regarding the likely etiology of the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination by an examiner other than the January 2010 VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current back disability is causally or etiologically related to his military service.  The examiner must discuss the November and December 1964 complaints of back pain noted in the service treatment records, as well as the Veteran's contentions of having had ongoing back problems since service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


